Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 1, 2006, which, upon reconsideration, adhered to its prior decision, among other things, charging claimant with a recoverable overpayment of unemployment insurance benefits.
The sole issue presented on this appeal by claimant is whether the Unemployment Insurance Appeal Board properly charged her with a recoverable overpayment of unemployment insurance benefits. We find that it did. The record reveals that, in applying for unemployment insurance benefits, claimant represented that she had been separated from her employment as a waitress due to lack of work, when in reality she had been terminated for drinking alcohol on the job. Given the foregoing, substantial evidence supports the Board’s decision (see Labor Law § 597 [4]; Matter of Kanela [Commissioner of Labor], 21 AD3d 632, 633 [2005]), notwithstanding claimant’s contention that her misrepresentation was unintentional (see Matter of Piccirilli [Roberts], 92 AD2d 686, 686-687 [1983]. Accordingly, we affirm.
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.